     Case 2:19-cv-00246-WKW-SMD Document 43 Filed 09/11/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

EDGARDINE BARNES, as                      )
Personal Representative of the            )
Estate of James David Barnes, Jr.,        )
deceased,                                 )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )     CASE NO. 2:19-CV-246-WKW
                                          )              [WO]
SOUTHERN ELECTRIC                         )
CORPORATION OF                            )
MISSISSIPPI and WILLIAM C.                )
SELLERS,                                  )
                                          )
             Defendants.                  )

                   MEMORANDUM OPINION AND ORDER

      Before the court is Defendant William Craig Sellers’s Motion to Reconsider

Order Denying Motion for Leave to Amend. (Doc. # 31.) Plaintiff filed a response

in opposition. (Doc. # 32.) For the reasons that follow, the motion is due to be

denied.

                          I. JURISDICTION AND VENUE

      Subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1332(a) (diversity

jurisdiction) and 28 U.S.C. § 1441(a) (removal jurisdiction). The parties do not

contest personal jurisdiction or venue.
     Case 2:19-cv-00246-WKW-SMD Document 43 Filed 09/11/20 Page 2 of 8




                                    II. BACKGROUND

       In 2018, Mr. James David Barnes, Jr., succumbed to his injuries after a traffic

collision involving his vehicle and the truck that Defendant Williams C. Sellers was

operating on behalf of his employer, Defendant Southern Electric Corporation of

Mississippi. Mr. Barnes’s wife, as the personal representative of his estate, brought

this wrongful death action under the Alabama’s wrongful death statute, see Ala.

Code § 6-5-410, alleging that Defendants’ negligent and wanton conduct caused her

husband’s death. Mr. Sellers timely filed an answer, denying liability and raising

various affirmative defenses. (Doc. # 1-1 (Compl.).) Thereafter, the Uniform

Scheduling Order established August 19, 2019, as the deadline for filing motions to

amend the pleadings. (Doc. # 15, § 4.)

       On April 14, 2020—nearly eight months after the August 19 deadline—Mr.

Sellers filed a motion to amend his answer to allege the affirmative defense of failure

to mitigate damages.         As grounds for the untimely amendment, Mr. Sellers

represented that, during Plaintiff’s deposition on February 19, 2020, “[t]estimony

was elicited . . . indicating the Plaintiff refused medical treatment relating to blood

transfusions and or the administration of blood products.”1 (Doc. # 27, at 2.)


       1
           This statement is ambiguous because Mr. Barnes, not Plaintiff, was the patient. It is
unclear if Plaintiff testified that she refused medical treatment on Mr. Barnes’s behalf or if she
testified that Mr. Barnes refused medical treatment. The ambiguity, however, is not material for
purposes of resolving the motion to reconsider because, as discussed below, Mr. Sellers presents
no good cause for waiting nearly six months after his receipt of the medical records on October
11, 2019, to move to amend his answer.

                                                2
     Case 2:19-cv-00246-WKW-SMD Document 43 Filed 09/11/20 Page 3 of 8




Opposing the motion, Plaintiff submitted Mr. Sellers’s initial disclosures indicating

that Mr. Sellers possessed the decedent’s medical records as early as June 25, 2019.

(Doc. # 29-3.) She also submitted Mr. Barnes’s medical records containing multiple

references that the deceased had refused a blood transfusion against his physicians’

recommendations. (Doc. # 29-2.) Mr. Sellers’s motion failed to explain why those

medical records did not put him on notice of the facts underlying his proposed

amendment, namely, that Mr. Barnes had refused potentially life-saving blood

products against his medical providers’ recommendations. Hence, the motion to

amend was denied because it lacked a sufficient showing of good cause for its

untimeliness. (Doc. # 30.)

      Now, urging the court’s reconsideration, Mr. Sellers’s counsel, Ethan R.

Dettling, represents that his initial disclosures (Doc. # 29-3) mistakenly stated that

the decedent’s medical records from Baptist Medical Center South were “in [his]

possession” on June 25, 2019. (Doc. # 31-1 (Ethan R. Dettling Declaration).) Mr.

Dettling explains that, in fact, the records were not in his possession and that he

“listed records from Baptist South out of an abundance of caution and in order to

prevent anyone of accusing [him] of failing to disclose these potentially relevant

records on the initial disclosure pleadings.” (Doc. # 31-1, ¶ 2.) Mr. Dettling states

that he did not receive the medical records until October 11, 2019, the date Baptist

South complied with his subpoena, and that on December 19, 2019, he hired a legal


                                          3
     Case 2:19-cv-00246-WKW-SMD Document 43 Filed 09/11/20 Page 4 of 8




nurse consultant “to aid in understanding” the medical records. (Doc. # 31-1, ¶ 8.)

Then, on February 19, 2020, during Plaintiff’s deposition, Mr. Dettling indicates that

he learned additional details concerning Mr. Barnes’s medical treatment. (Doc.

# 31-1, ¶ 9.) He contends that, shortly after this deposition, he began working

remotely based on the COVID-19 pandemic and that he filed his motion to amend

the answer to allege the affirmative defense of failure to mitigate on April 14, 2020.

                         III. STANDARD OF REVIEW

      A district court has “plenary power” over its interlocutory orders. Toole v.

Baxter Healthcare Corp., 235 F.3d 1307, 1315 (11th Cir. 2000) (citation omitted).

When reviewing an interlocutory decision, “the district court is not bound by the

strict standards for altering or amending a judgment encompassed in Federal Rules

of Civil Procedure 59(e) and 60(b).” Fye v. Okla. Corp. Comm’n, 516 F.3d 1217,

1223 n.2 (10th Cir. 2008). So a district court may reconsider an interlocutory ruling

“for any reason it deems sufficient.” Canaday v. Household Retail Servs., Inc., 119

F.Supp.2d 1258, 1260 (M.D. Ala. 2000). Because the motion for reconsideration

concerns the ruling on Mr. Sellers’s motion for leave to amend its answer (Doc.

# 27), which was filed after the expiration of the deadline in the scheduling order,

the former is evaluated under the standard articulated in Sosa v. Airprint Systems,

Inc., 133 F.3d 1417 (11th Cir. 1998).




                                          4
     Case 2:19-cv-00246-WKW-SMD Document 43 Filed 09/11/20 Page 5 of 8




                                IV. DISCUSSION

      A party requesting leave to amend a pleading after the time required by the

district court’s scheduling order “must first demonstrate good cause under Rule

16(b) before [the court] will consider whether amendment is proper under Rule

15(a).” Sosa, 133 F.3d at 1419. A district court’s scheduling order “may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P.

16(b)(4). “This good cause standard precludes modification unless the schedule

cannot be met despite the diligence of the party seeking the extension.” Sosa, 133

F.3d at 1418 (citation and internal quotation marks omitted). If the plaintiff makes

the required good cause showing, the district court may give leave to amend the

complaint and “should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2).

      In his motion for reconsideration, Mr. Sellers still has not demonstrated that

he acted diligently in seeking to amend his answer. Mr. Sellers’s motion for

reconsideration clarifies two things—first, that Mr. Sellers’s counsel did not possess

the medical records on June 25, 2019, as suggested in his initial disclosures; and

second, that he issued a subpoena to Baptist South for Mr. Barnes’s medical records

on September 16, 2019 (almost a month after the amendment deadlines), and

received the medical records on October 11, 2019.




                                          5
     Case 2:19-cv-00246-WKW-SMD Document 43 Filed 09/11/20 Page 6 of 8




      This clarification as to when Mr. Sellers received Mr. Barnes’s medical

records perhaps provides good cause for why Mr. Sellers did not move to amend his

answer prior to the August 19, 2019 scheduling order deadline. But it does not

provide good cause for the nearly six-month delay between his receipt of the medical

records and the filing of his motion to amend the answer.

      The fact that Mr. Barnes refused a potentially life-saving blood transfusion

against his medical providers’ recommendations is clear from the medical records

that Mr. Sellers possessed on October 11, 2019. The medical records include the

following statements: (1) that Mr. Barnes, who was “clinically sober” and possessed

“decision-making capacity,” stated that “he would not like to have blood” and that

he “understood the risks” included “death, brain damage, severe disability” (Doc.

# 29-2, at 4); (2) that medical providers were “withholding blood as patient is a

Jehovah’s witness” and that they would “respect his and families [sic] wishes” (Doc.

# 29-2, at 5); (3) that Mr. Barnes “is a Jehovah’s witness and refused blood products”

(Doc. # 29-2, at 6); and (4) that the patient and his wife “are adamant that they do

not want any products that are derived from human or animal,” notwithstanding the

explanation from two physicians “to the patient and the wife that [the patient] has a

high likelihood of dying from blood loss since he refuses any type of blood products

whatsoever” (Doc. # 29-2, at 8).




                                          6
     Case 2:19-cv-00246-WKW-SMD Document 43 Filed 09/11/20 Page 7 of 8




      Mr. Sellers does not address why he believes the medical records were

insufficient to justify an amendment to the answer to allege the affirmative defense

that Mr. Barnes failed to mitigate his damages by refusing a medically recommended

blood transfusion. The services of a legal nurse consultant would not be required

“to aid in understanding” Mr. Barnes’s refusal to consent to a blood transfusion.

(Doc. # 31-1, ¶ 8.) Rather, Mr. Sellers states only that he learned additional “details”

concerning Mr. Barnes’s medical treatment at Plaintiff’s deposition, including that

Plaintiff had a durable power of attorney for her husband’s medical care. But Mr.

Sellers does not explain how these additional “details” defend his delay in moving

to amend the answer. Nor has Mr. Sellers elucidated why his counsel’s “working

remotely as a response to the current pandemic” (Doc. # 31-1, ¶ 9) prevented him

for nearly two months—from shorty after February 19, 2020, to April 14, 2020—

from electronically filing the motion to amend Mr. Sellers’s answer. Mr. Sellers has

not shown that he was diligent in waiting nearly six months after the date he received

the medical records to seek to amend his answer to add the affirmative defense of

failure to mitigate.

      Mr. Sellers concedes that “there was a delay prior to filing a motion to amend

his answer” (Doc. # 31, at 4) on April 14, 2020. However, arguing that the

amendment would not prejudice Plaintiff, he urges the court to apply the excusable

neglect standard in Federal Rule of Civil Procedure 6(b). (Doc. # 31, at 3–4);


                                           7
     Case 2:19-cv-00246-WKW-SMD Document 43 Filed 09/11/20 Page 8 of 8




Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)

(establishing a four-factor balancing test for the excusable neglect standard, which

includes consideration of the danger of prejudice to the non-moving party).

      In Sosa, the Eleventh Circuit rejected the movant’s reliance on Rule 6(b)’s

excusable neglect standard: “[W]hen a motion to amend is filed after a scheduling

order deadline, Rule 16 is the proper guide for determining whether a party’s delay

may be excused,” not Rule 6(b). 133 F.3d at 1418 n.2. The absence of prejudice to

the opposing party is not part of the inquiry under Sosa’s good cause standard. See

id. at 1418 (Rule 16(b)’s “good cause standard prevents the modification [of a

scheduling order’s deadline] unless the schedule cannot be met despite the diligence

of the party seeking the extension.”) (citation and internal quotation marks omitted)

(alterations added). Mr. Sellers’s reliance on the excusable neglect standard and the

absence of prejudice to Plaintiff is misplaced.

                                V. CONCLUSION

      Mr. Sellers has not shown good cause for his untimely motion to amend the

answer to allege the affirmative defense of failure to mitigate. Accordingly, it is

ORDERED that Mr. Sellers’s Motion to Reconsider Order Denying Motion for

Leave to Amend (Doc. # 31) is DENIED.

      DONE this 11th day of September, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE

                                          8
